Citation Nr: 1310528	
Decision Date: 04/01/13    Archive Date: 04/11/13

DOCKET NO.  09-10 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Counsel



INTRODUCTION

The Veteran served on active duty from March 1984 to December 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that the issue of entitlement to service connection for sleep apnea was certified on appeal as requiring new and material evidence to reopen.  However, based on the Board's analysis of the evidence as discussed in greater detail below, the Board has determined that the Veteran's claim remains on appeal from the original claim from December 2004.  Thus, this issue has been characterized by the Board as one for service connection.

This claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Veteran claimed entitlement to service connection for sleep apnea within one year of discharge from service.  In a March 2005 rating decision, the RO denied the claim on the grounds that there was no medical evidence of record of a diagnosis of sleep apnea.  In October 2005, the Veteran submitted additional evidence, which included a September 2005 private treatment record with a provisional diagnosis of sleep apnea, and a referral for a sleep study.  

A rating decision becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

However, new and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).
As the September 2005 treatment record was new and material and received within one year of the date of notice of the March 2005 decision, the issue remains one of an original claim of entitlement to service connection for sleep apnea.  38 C.F.R. §§ 20.302, 3.156(b).

Additionally, a January 2006 treatment record noted the Veteran's symptoms were suggestive of underlying sleep apnea.  A March 2006 letter from private physician G.D. included a diagnosis of mild obstructive sleep apnea, as found during a March 2, 2006 sleep study.  

After submission of a claim to reopen in July 2006, the RO reopened the claim of entitlement to sleep apnea and denied the claim on the merits in a February 2007 rating decision.  While the RO has addressed the claim on the merits, additional development is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

As noted above, a March 2006 letter from Dr. G.D. indicates the Veteran underwent a sleep study on March 2, 2006, which resulted in a diagnosis of obstructive sleep apnea.  The sleep study, however, is not contained in the claim file.  There was additionally an indication of a sleep study performed prior to the January 2005 VA examination; however, the report of this sleep study is not of record.  On remand, the Appeals Management Center (AMC) must attempt to obtain any outstanding applicable records.

The Board notes that although the Veteran was provided with a general VA examination in January 2005, he has never been provided with a VA examination specifically with regard to his claim for sleep apnea.  VA's duty to assist includes providing a veteran with a medical examination when the record (1) contains competent evidence that the veteran has a current disability, (2) contains evidence indicating that the disability is related to service, and (3) does not contain sufficient medical evidence for VA to make a decision.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The claims file contains medical evidence reflecting a diagnosis of sleep apnea during the period on appeal, and service treatment records reflect complaints of sleeping difficulties and diagnoses of insomnia, the Board finds this evidence meets the low threshold requirement for VA to provide the Veteran with a VA examination in connection with his claim, and, therefore, a remand is necessary to afford such an examination.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his claimed sleep apnea since service.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated with the claims file.  Of particular interest are the March 2, 2006 sleep study (possibly performed by Fayetteville Pulmonology Critical Care and/or Dr. G.D.) and the sleep study performed in 2004 and shown to the January 2005 VA examination.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After all available records and responses from each contacted entity have been associated with the claims file, the Veteran should be scheduled for appropriate VA examination by a physician.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder, a copy of this remand, and access to Virtual VA must be made available to the examiner for review of the case. 

Following the examination, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current obstructive sleep apnea had its onset in service or is otherwise related to service.  The examiner should note the Veteran's in-service complaints of difficulty sleeping associated with anger and back pain, his diagnosis of insomnia, and any lay statements provided by the Veteran or his wife.  A complete rationale should be given for all opinions and conclusions expressed in the report.

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations.  The AMC/RO should evaluate the claim based on all theories of entitlement presented by the Veteran.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


